DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s RCE filed on February 04, 2021 in which claims 1-20 are presented for examination; of which claims 1, 10 and 18 were amended.
Response to Arguments
Applicant’s arguments, see Remarks, filed on February 04, 2021, with respect to the rejection(s) of claim(s) 1-20 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lopes et al. US Publication no. 2020/0379963.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. US Publication No. 2009/0296594 in view of Khan US Patent No. 8,856,029 and in further view of Lopes et al. US Publication no. 2020/0379963.

Regarding claim 1, Cao et al. disclose “a system comprising: a memory that stores instructions (Figure 1, Component 105); and one or more processors configured by the instructions to perform operations (a processor is primarily incorporated in the server of Figure 1, Component 104)” comprising: storing the plurality of data in a database; determining a cardinality of the plurality of data” (See Cao et al. Abstract; Figure 2; Paragraph 0027 describing a method for monitoring network hosts. First, at step 210, continuous FM vectors from IP pairs are generated at a plurality of individual hosts in the network (e.g., as shown in the flowchart of FIG. 3). Step 210 can be carried out, e.g., according to Algorithm 1. Next, at step 220, the vectors from the plurality of individual hosts in the network are all received at a single node (e.g., server 104 of FIG. 1). This receiving step may be the result of one or more queries from the single node, or alternatively, the vectors may automatically be provided by the individual hosts. At step 230, an EM algorithm is used to estimate the cardinality distribution with respect to the number of flows or peers over the plurality of individual hosts in the network, i.e., a cardinality distribution estimate is generated by applying an EM algorithm to the vectors. This generates an estimate of the distribution of the number of IP addresses (from among all of the hosts of the set) that communicate with a given number (or range of numbers) of different destinations or have a given number (or range of numbers) of flows. Step 230 can be carried out, e.g., by methods based on Algorithm 2); and “based on the cardinality, blocking at least some further data from the set of devices” (Figure 2, component 240; Paragraph 0027 describing based on the traffic indicated by the cardinality distribution estimate of the number of flows or peers, a determination is made whether to admit one or more new flows or peers into the network).  It is noted however, Cao et al. did not specifically detail the aspects of “based on a predetermined threshold, blocking at least some further data from the set of devices” as recited in the instant claim 1. On the other hand, Khan achieves the aforementioned claimed features by providing a computer-implemented method for regulating the receipt of data transmitted from a messaging device. A security application that includes a blocking application is initialized. At least one setting for the blocking application is initialized. Incoming data transmitted from the messaging device are detected. At least a portion of the incoming data is blocked based on the initialized at least one setting for the blocking application (See Khan Abstract; Figure 2, Col. 4, line 45-Col. 6, line 8 describing  a blocking module that blocks further data from the set of devices based on different settings or thresholds). It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the blocking module of Khan into the network traffic analyzer of Cao et al. because that would have enhanced the versatility of Cao et al. by allowing to efficiently deny new flow into the network by providing Methods for cardinality estimation feedback loops in query processing are performed by systems and devices. A query host executes queries against data sources via an engine based on estimated cardinalities, and query monitors generate event signals during and at completion of execution. Event signals include indicia of actual data cardinality, runtime statistics, and query parameters in query plans, and are routed to analyzers of a feedback optimizer where event signal information is analyzed. The feedback optimizer utilizes analysis results to generate change recommendations as feedback for later executions of the queries, or similar queries, performed by a query optimizer of the query host. The query host stores change recommendations, and subsequent queries are monitored for the same or similar queries to which change recommendations are applied to query plans for execution and observance by the query monitors. Change recommendations are optionally viewed and selected via a user interface (See Abstract). In particular, Lopes et al. disclose “serially receiving a plurality of data from a set of devices that is part of a tenant of a cloud-based service; storing the plurality of data received from the set of devices that is part of the tenant of the cloud-Paragraph 0039 describing Query host 104 may comprise one or more server computers or computing devices, which may include one or more distributed or "cloud-based" servers. In embodiments, query host 104 may be associated with, or may be a part of, a cloud-based service platform such as Microsoft.RTM. Azure.RTM. from Microsoft Corporation of Redmond, Wash., query host 104 may comprise an on-premises server(s). Various systems/devices such as optimization service host 102 and/or client devices such as client device(s) 114 may be configured to provide data and information, including queries and CE feedback, associated with CE estimation and query execution/processing to query host 104 via network 112. Query host 104 configured to execute queries provided from client device(s) 114 via network 112, to monitor runtime statistics, determine cardinality of queried data, monitor query parameters, etc., during the execution of queries, and to provide such information to optimization service host 102; Figure 1, Components 118, 106 describing database for storing data). It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to have further improved Cao by incorporating the cloud base network of Lopes et al. because that would have enhanced the versatility of Cao et al. by allowing it to efficiently received data sets in a system environment in which services may be offered as cloud services.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection of claim 1. In addition, Cao et al. See Cao et al. Abstract; Figure 2; Paragraph 0027 describing a method for monitoring network hosts. First, at step 210, continuous FM vectors from IP pairs are generated at a plurality of individual hosts in the network (e.g., as shown in the flowchart of FIG. 3). Step 210 can be carried out, e.g., according to Algorithm 1. Next, at step 220, the vectors from the plurality of individual hosts in the network are all received at a single node (e.g., server 104 of FIG. 1). This receiving step may be the result of one or more queries from the single node, or alternatively, the vectors may automatically be provided by the individual hosts. At step 230, an EM algorithm is used to estimate the cardinality distribution with respect to the number of flows or peers over the plurality of individual hosts in the network, i.e., a cardinality distribution estimate is generated by applying an EM algorithm to the vectors. This generates an estimate of the distribution of the number of IP addresses (from among all of the hosts of the set) that communicate with a given number (or range of numbers) of different destinations or have a given number (or range of numbers) of flows. Step 230 can be carried out, e.g., by methods based on Algorithm 2). The Applicant should duly note that Cao et al. provides a computer network that iteratively and repeatedly achieved the aforementioned steps for any number of plurality of data from any number set of devices. Thus; by iteration, any number of cardinalities, first, second, third, fourth or fifth may be determined and stored. And, data may be blocked based on any number of threshold. 

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection of claim 1. In addition, Cao et al. disclose “wherein: the serially receiving the plurality of data from the set of devices comprises serially receiving a first plurality of data associated with a first identifier; the determining of the cardinality of the plurality of data comprises determining a first cardinality for the first identifier; the blocking of the at least some further data from the set of devices comprises blocking further data associated with the first identifier from the set of devices; and the operations further comprise: serially receiving, from the set of devices, a second plurality of data associated with a second identifier; determining a second cardinality of the second plurality of data” (See Cao et al. Abstract; Figure 2; Paragraph 0027 describing a method for monitoring network hosts. First, at step 210, continuous FM vectors from IP pairs are generated at a plurality of individual hosts in the network (e.g., as shown in the flowchart of FIG. 3). Step 210 can be carried out, e.g., according to Algorithm 1. Next, at step 220, the vectors from the plurality of individual hosts in the network are all received at a single node (e.g., server 104 of FIG. 1). This receiving step may be the result of one or more queries from the single node, or alternatively, the vectors may automatically be provided by the individual hosts. At step 230, an EM algorithm is used to estimate the cardinality distribution with respect to the number of flows or peers over the plurality of individual hosts in the network, i.e., a cardinality distribution estimate is generated by applying an EM algorithm to the vectors. This generates an estimate of the distribution of the number of IP addresses (from among all of the hosts of the set) that communicate with a given number (or range of numbers) of different destinations or have a given number (or range of numbers) of flows. Step 230 can be carried out, e.g., by methods based on Algorithm 2). The Applicant should duly note that Cao et al. provides a computer network that iteratively and repeatedly achieved the aforementioned steps for any number of plurality of data from any number set of devices. Thus; by iteration, any number of cardinalities, first, second, third, fourth or fifth may be determined and stored. And, data may be blocked based on any number of threshold. “based on the cardinality, blocking at least some further data from the set of devices and storing second further data associated with the second identifier from the set of devices” (Figure 2, component 240; Paragraph 0027 describing based on the traffic indicated by the cardinality distribution estimate of the number of flows or peers, a determination is made whether to admit one or more new flows or peers into the network). It is noted however, Cao et al. and Stojanovic et al. did not specifically detail the aspects of “based on a second predetermined threshold, blocking the at least some further data associated with the first identifier from the set of devices” as recited in the instant claim 3. On the other hand, Khan achieves the aforementioned claimed features by providing a computer-implemented method for regulating the receipt of data transmitted from a messaging device is described. A security application that includes a blocking application is initialized. At least one setting for the blocking application is initialized. Incoming data transmitted from the messaging device are detected. At least a portion of the incoming data is blocked based on the initialized at least one setting for the blocking application (See Khan Abstract; Figure 2, Col. 4, line 45-Col. 6, line 8 describing  a blocking module that blocks further data from the set of devices based on different settings of thresholds). It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the blocking module of Khan into the network traffic analyzer of Cao et al. because that would have enhanced the versatility of Cao et al. by allowing to efficiently deny new flow into the network based on different settings of threshold.

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection of claim 1. In addition, Cao et al. disclose “wherein the determining of the cardinality of the plurality of data comprises: determining a first cardinality of a first subset of the plurality of data, each element of the first subset being associated with a first identifier; determining a second cardinality of a second subset of the plurality of data, each element of the second subset being associated with a second identifier; and determining the cardinality of the plurality of data based on a sum of the first cardinality and the second cardinality” (See Cao et al. Abstract; Figure 2; Paragraph 0027 describing a method for monitoring network hosts. First, at step 210, continuous FM vectors from IP pairs are generated at a plurality of individual hosts in the network (e.g., as shown in the flowchart of FIG. 3). Step 210 can be carried out, e.g., according to Algorithm 1. Next, at step 220, the vectors from the plurality of individual hosts in the network are all received at a single node (e.g., server 104 of FIG. 1). This receiving step may be the result of one or more queries from the single node, or alternatively, the vectors may automatically be provided by the individual hosts. At step 230, an EM algorithm is used to estimate the cardinality distribution with respect to the number of flows or peers over the plurality of individual hosts in the network, i.e., a cardinality distribution estimate is generated by applying an EM algorithm to the vectors. This generates an estimate of the distribution of the number of IP addresses (from among all of the hosts of the set) that communicate with a given number (or range of numbers) of different destinations or have a given number (or range of numbers) of flows. Step 230 can be carried out, e.g., by methods based on Algorithm 2). The Applicant should duly note that Cao et al. provides a computer network that iteratively and repeatedly achieved the aforementioned steps for any number of plurality of data from any number set of devices. Thus; by iteration, any number of cardinalities, first, second, third, fourth or fifth may be determined and stored. And, data may be blocked based on any number of threshold. 

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1. Applicant’s attention is directed to the rejection of claim 1. In addition, Cao et al. disclose “wherein the operations further comprise: serially receiving a second plurality of data from a second set of devices; determining a second cardinality of the second plurality of data; and based on the second cardinality and a second predetermined threshold, allocating a database shard in the database for the second set of devices” (See Cao et al. Abstract; Figure 2; Paragraph 0027 describing a method for monitoring network hosts. First, at step 210, continuous FM vectors from IP pairs are generated at a plurality of individual hosts in the network (e.g., as shown in the flowchart of FIG. 3). Step 210 can be carried out, e.g., according to Algorithm 1. Next, at step 220, the vectors from the plurality of individual hosts in the network are all received at a single node (e.g., server 104 of FIG. 1). This receiving step may be the result of one or more queries from the single node, or alternatively, the vectors may automatically be provided by the individual hosts. At step 230, an EM algorithm is used to estimate the cardinality distribution with respect to the number of flows or peers over the plurality of individual hosts in the network, i.e., a cardinality distribution estimate is generated by applying an EM algorithm to the vectors. This generates an estimate of the distribution of the number of IP addresses (from among all of the hosts of the set) that communicate with a given number (or range of numbers) of different destinations or have a given number (or range of numbers) of flows. Step 230 can be carried out, e.g., by methods based on Algorithm 2). The Applicant should duly note that Cao et al. provides a computer network that iteratively and repeatedly achieved the aforementioned steps for any number of plurality of data from any number set of devices. Thus; by iteration, any number of cardinalities, first, second, third, fourth or fifth may be determined and stored. And, data may be blocked based on any number of threshold. 

As per claim 6, Cao et al. disclose “wherein: the set of devices correspond to a first tenant; and the second set of devices correspond to a second tenant” (Figure 1, Components 101; Paragraph 005 describing a plurality of hosts or first and second tenant). 

As per claim 7, Cao et al. disclose “wherein: the database is a distributed database hosted by a plurality of database servers comprising a first database server that stores a first subset of the plurality of data and a second database server that stores a second subset of the plurality of data; and the determining of the cardinality of the plurality of data comprises: receiving, via a network, a first cardinality from the first database server, receiving, via the network, a second cardinality from the second database server; and determining the cardinality based on a sum of the first cardinality and the second cardinality” (Figure 1; Paragraphs 0025-0026).

As per claim 8, Cao et al. disclose “wherein: the database is a distributed database hosted by a plurality of database servers comprising a first database server that stores the plurality of data and a second database server that replicates the first database server; and the determining of the cardinality of the plurality of data comprises: receiving, via a network, a first cardinality from the first database server; receiving, via the network, a second cardinality from the second database server; and determining the cardinality based on a maximum cardinality of the first cardinality and the second cardinality” (Figure 1; Paragraphs 0025-0026).

As per claim 9, Khan discloses “wherein the operations further comprise: after the blocking of the at least some further data from the set of devices: based on a system  by providing a computer-implemented method for regulating the receipt of data transmitted from a messaging device is described. A security application that includes a blocking application is initialized. At least one setting for the blocking application is initialized. Incoming data transmitted from the messaging device are detected. At least a portion of the incoming data is blocked based on the initialized at least one setting for the blocking application (See Khan Abstract; Figure 2, Col. 4, line 45-Col. 6, line 8 describing  a blocking module that blocks further data from the set of devices based on different settings of thresholds).

Regarding claim 10, Cao et al. disclose “a method comprising: storing, by one or more processors (Figure 1, Component 105; a processor is primarily incorporated in the server of Figure 1, Component 104), the plurality of data in a database; determining a cardinality of the plurality of data” (See Cao et al. Abstract; Figure 2; Paragraph 0027 describing a method for monitoring network hosts. First, at step 210, continuous FM vectors from IP pairs are generated at a plurality of individual hosts in the network (e.g., as shown in the flowchart of FIG. 3). Step 210 can be carried out, e.g., according to Algorithm 1. Next, at step 220, the vectors from the plurality of individual hosts in the network are all received at a single node (e.g., server 104 of FIG. 1). This receiving step may be the result of one or more queries from the single node, or alternatively, the vectors may automatically be provided by the individual hosts. At step 230, an EM algorithm is used to estimate the cardinality distribution with respect to the number of flows or peers over the plurality of individual hosts in the network, i.e., a cardinality distribution estimate is generated by applying an EM algorithm to the vectors. This generates an estimate of the distribution of the number of IP addresses (from among all of the hosts of the set) that communicate with a given number (or range of numbers) of different destinations or have a given number (or range of numbers) of flows. Step 230 can be carried out, e.g., by methods based on Algorithm 2); and “based on the cardinality, blocking at least some further data from the set of devices” (Figure 2, component 240; Paragraph 0027 describing based on the traffic indicated by the cardinality distribution estimate of the number of flows or peers, a determination is made whether to admit one or more new flows or peers into the network).  It is noted however, Cao et al. did not specifically detail the aspects of “based on a predetermined threshold, blocking at least some further data from the set of devices” as recited in the instant claim 10. On the other hand, Khan achieves the aforementioned claimed features by providing a computer-implemented method for regulating the receipt of data transmitted from a messaging device is described. A security application that includes a blocking application is initialized. At least one setting for the blocking application is initialized. Incoming data transmitted from the messaging device are detected. At least a portion of the incoming data is blocked based on the initialized at least one setting for the blocking application (See Khan Abstract; Figure 2, Col. 4, line 45-Col. 6, line 8 describing  a blocking module that blocks further data from the set of devices based on different settings of thresholds). It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the blocking module of Khan into the by providing Methods for cardinality estimation feedback loops in query processing are performed by systems and devices. A query host executes queries against data sources via an engine based on estimated cardinalities, and query monitors generate event signals during and at completion of execution. Event signals include indicia of actual data cardinality, runtime statistics, and query parameters in query plans, and are routed to analyzers of a feedback optimizer where event signal information is analyzed. The feedback optimizer utilizes analysis results to generate change recommendations as feedback for later executions of the queries, or similar queries, performed by a query optimizer of the query host. The query host stores change recommendations, and subsequent queries are monitored for the same or similar queries to which change recommendations are applied to query plans for execution and observance by the query monitors. Change recommendations are optionally viewed and selected via a user interface (See Abstract). In particular, Lopes et al. disclose “serially receiving a plurality of data from a set of devices that is Paragraph 0039 describing Query host 104 may comprise one or more server computers or computing devices, which may include one or more distributed or "cloud-based" servers. In embodiments, query host 104 may be associated with, or may be a part of, a cloud-based service platform such as Microsoft.RTM. Azure.RTM. from Microsoft Corporation of Redmond, Wash., query host 104 may comprise an on-premises server(s). Various systems/devices such as optimization service host 102 and/or client devices such as client device(s) 114 may be configured to provide data and information, including queries and CE feedback, associated with CE estimation and query execution/processing to query host 104 via network 112. Query host 104 configured to execute queries provided from client device(s) 114 via network 112, to monitor runtime statistics, determine cardinality of queried data, monitor query parameters, etc., during the execution of queries, and to provide such information to optimization service host 102; Figure 1, Components 118, 106 describing database for storing data). It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to have further improved Cao by incorporating the cloud base network of Lopes et al. because that would have enhanced the versatility of Cao et al. by allowing it to efficiently received data sets in a system environment in which services may be offered as cloud services.

See Cao et al. Abstract; Figure 2; Paragraph 0027 describing a method for monitoring network hosts. First, at step 210, continuous FM vectors from IP pairs are generated at a plurality of individual hosts in the network (e.g., as shown in the flowchart of FIG. 3). Step 210 can be carried out, e.g., according to Algorithm 1. Next, at step 220, the vectors from the plurality of individual hosts in the network are all received at a single node (e.g., server 104 of FIG. 1). This receiving step may be the result of one or more queries from the single node, or alternatively, the vectors may automatically be provided by the individual hosts. At step 230, an EM algorithm is used to estimate the cardinality distribution with respect to the number of flows or peers over the plurality of individual hosts in the network, i.e., a cardinality distribution estimate is generated by applying an EM algorithm to the vectors. This generates an estimate of the distribution of the number of IP addresses (from among all of the hosts of the set) that communicate with a given number (or range of numbers) of different destinations or have a given number (or range of numbers) of flows. Step 230 can be carried out, e.g., by methods based on Algorithm 2). The Applicant should duly note that Cao et al. provides a computer network that iteratively and repeatedly achieved the aforementioned steps for any number of plurality of data from any number set of devices. Thus; by iteration, any number of cardinalities, first, second, third, fourth or fifth may be determined and stored. And, data may be blocked based on any number of threshold. 

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 10. Applicant’s attention is directed to the rejection of claim 10. In addition, Cao et al. disclose “wherein: the serially receiving the plurality of data from the set of devices comprises serially receiving a first plurality of data associated with a first identifier; the determining of the cardinality of the plurality of data comprises determining a first cardinality for the first identifier; the blocking of the at least some further data from the set of devices comprises blocking further data associated with the first identifier from the set of devices; and the operations further comprise: serially receiving, from the set of devices, a second plurality of data associated with a second identifier; determining a second cardinality of the second plurality of data” (See Cao et al. Abstract; Figure 2; Paragraph 0027 describing a method for monitoring network hosts. First, at step 210, continuous FM vectors from IP pairs are generated at a plurality of individual hosts in the network (e.g., as shown in the flowchart of FIG. 3). Step 210 can be carried out, e.g., according to Algorithm 1. Next, at step 220, the vectors from the plurality of individual hosts in the network are all received at a single node (e.g., server 104 of FIG. 1). This receiving step may be the result of one or more queries from the single node, or alternatively, the vectors may automatically be provided by the individual hosts. At step 230, an EM algorithm is used to estimate the cardinality distribution with respect to the number of flows or peers over the plurality of individual hosts in the network, i.e., a cardinality distribution estimate is generated by applying an EM algorithm to the vectors. This generates an estimate of the distribution of the number of IP addresses (from among all of the hosts of the set) that communicate with a given number (or range of numbers) of different destinations or have a given number (or range of numbers) of flows. Step 230 can be carried out, e.g., by methods based on Algorithm 2). The Applicant should duly note that Cao et al. provides a computer network that iteratively and repeatedly achieved the aforementioned steps for any number of plurality of data from any number set of devices. Thus; by iteration, any number of cardinalities, first, second, third, fourth or fifth may be determined and stored. And, data may be blocked based on any number of threshold. “based on the cardinality, blocking at least some further data from the set of devices and storing second further data associated with the second identifier from the set of devices” (Figure 2, component 240; Paragraph 0027 describing based on the traffic indicated by the cardinality distribution estimate of the number of flows or peers, a determination is made whether to admit one or more new flows or peers into the network). It is noted however, Cao et al. and Stojanovic et al. did not specifically detail the aspects of “based on a second predetermined threshold, blocking the at least some further data associated with the first identifier from the set of devices” as recited in the instant claim 12. On the other hand, Khan achieves the aforementioned claimed features by providing a computer-implemented method for regulating the receipt of data transmitted from a messaging device is described. A security application that includes a blocking application is initialized. At least one setting for the blocking application is initialized. Incoming data transmitted from the messaging device are detected. At least a portion of the incoming data is blocked based on the initialized at least one setting for the blocking application (See Khan Abstract; Figure 2, Col. 4, line 45-Col. 6, line 8 describing  a blocking module that blocks further data from the set of devices based on different settings of thresholds). It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the blocking module of Khan into the network traffic analyzer of Cao et al. because that would have enhanced the versatility of Cao et al. by allowing to efficiently deny new flow into the network based on different settings of threshold.

As per claim 13, most of the limitations of this claim have been noted in the rejection of claim 10. Applicant’s attention is directed to the rejection of claim 10. In addition, Cao et al. disclose “wherein the determining of the cardinality of the plurality of data comprises: determining a first cardinality of a first subset of the plurality of data, each element of the first subset being associated with a first identifier; determining a second cardinality of a second subset of the plurality of data, each element of the second subset being associated with a second identifier; and determining the cardinality of the plurality of data based on a sum of the first cardinality and the second cardinality” (See Cao et al. Abstract; Figure 2; Paragraph 0027 describing a method for monitoring network hosts. First, at step 210, continuous FM vectors from IP pairs are generated at a plurality of individual hosts in the network (e.g., as shown in the flowchart of FIG. 3). Step 210 can be carried out, e.g., according to Algorithm 1. Next, at step 220, the vectors from the plurality of individual hosts in the network are all received at a single node (e.g., server 104 of FIG. 1). This receiving step may be the result of one or more queries from the single node, or alternatively, the vectors may automatically be provided by the individual hosts. At step 230, an EM algorithm is used to estimate the cardinality distribution with respect to the number of flows or peers over the plurality of individual hosts in the network, i.e., a cardinality distribution estimate is generated by applying an EM algorithm to the vectors. This generates an estimate of the distribution of the number of IP addresses (from among all of the hosts of the set) that communicate with a given number (or range of numbers) of different destinations or have a given number (or range of numbers) of flows. Step 230 can be carried out, e.g., by methods based on Algorithm 2). The Applicant should duly note that Cao et al. provides a computer network that iteratively and repeatedly achieved the aforementioned steps for any number of plurality of data from any number set of devices. Thus; by iteration, any number of cardinalities, first, second, third, fourth or fifth may be determined and stored. And, data may be blocked based on any number of threshold. 

As per claim 14, most of the limitations of this claim have been noted in the rejection of claim 10. Applicant’s attention is directed to the rejection of claim 10. In addition, Cao et al. disclose “wherein the operations further comprise: serially receiving a second plurality of data from a second set of devices; determining a second cardinality of the second plurality of data; and based on the second cardinality and a second predetermined threshold, allocating a database shard in the database for the second set See Cao et al. Abstract; Figure 2; Paragraph 0027 describing a method for monitoring network hosts. First, at step 210, continuous FM vectors from IP pairs are generated at a plurality of individual hosts in the network (e.g., as shown in the flowchart of FIG. 3). Step 210 can be carried out, e.g., according to Algorithm 1. Next, at step 220, the vectors from the plurality of individual hosts in the network are all received at a single node (e.g., server 104 of FIG. 1). This receiving step may be the result of one or more queries from the single node, or alternatively, the vectors may automatically be provided by the individual hosts. At step 230, an EM algorithm is used to estimate the cardinality distribution with respect to the number of flows or peers over the plurality of individual hosts in the network, i.e., a cardinality distribution estimate is generated by applying an EM algorithm to the vectors. This generates an estimate of the distribution of the number of IP addresses (from among all of the hosts of the set) that communicate with a given number (or range of numbers) of different destinations or have a given number (or range of numbers) of flows. Step 230 can be carried out, e.g., by methods based on Algorithm 2). The Applicant should duly note that Cao et al. provides a computer network that iteratively and repeatedly achieved the aforementioned steps for any number of plurality of data from any number set of devices. Thus; by iteration, any number of cardinalities, first, second, third, fourth or fifth may be determined and stored. And, data may be blocked based on any number of threshold. 

Figure 1; Paragraphs 0025-0026).

As per claim 16, Cao et al. disclose “wherein: the database is a distributed database hosted by a plurality of database servers comprising a first database server that stores the plurality of data and a second database server that replicates the first database server; and the determining of the cardinality of the plurality of data comprises: receiving, via a network, a first cardinality from the first database server; receiving, via the network, a second cardinality from the second database server; and determining the cardinality based on a maximum cardinality of the first cardinality and the second cardinality” (Figure 1; Paragraphs 0025-0026).

As per claim 17, Khan discloses “wherein the operations further comprise: after the blocking of the at least some further data from the set of devices: based on a system clock and a predetermined time, resuming receipt of data from the set of devices” by providing a computer-implemented method for regulating the receipt of data transmitted from a messaging device is described. A security application that includes a blocking application is initialized. At least one setting for the blocking application is initialized. Incoming data transmitted from the messaging device are detected. At least a portion of the incoming data is blocked based on the initialized at least one setting for the blocking application (See Khan Abstract; Figure 2, Col. 4, line 45-Col. 6, line 8 describing  a blocking module that blocks further data from the set of devices based on different settings of thresholds).

Regarding claim 18, Cao et al. disclose “a non-transitory computer-readable medium that stores instructions that, when executed by one or more processors (Figure 1, Component 105; a processor is primarily incorporated in the server of Figure 1, Component 104), cause the one or more processors to perform operations comprising: storing the plurality of data in a database; determining a cardinality of the plurality of data” (See Cao et al. Abstract; Figure 2; Paragraph 0027 describing a method for monitoring network hosts. First, at step 210, continuous FM vectors from IP pairs are generated at a plurality of individual hosts in the network (e.g., as shown in the flowchart of FIG. 3). Step 210 can be carried out, e.g., according to Algorithm 1. Next, at step 220, the vectors from the plurality of individual hosts in the network are all received at a single node (e.g., server 104 of FIG. 1). This receiving step may be the result of one or more queries from the single node, or alternatively, the vectors may automatically be provided by the individual hosts. At step 230, an EM algorithm is used to estimate the cardinality distribution with respect to the number of flows or peers over the plurality of individual hosts in the network, i.e., a cardinality distribution estimate is generated by applying an EM algorithm to the vectors. This generates an estimate of the distribution of the number of IP addresses (from among all of the hosts of the set) that communicate with a given number (or range of numbers) of different destinations or have a given number (or range of numbers) of flows. Step 230 can be carried out, e.g., by methods based on Algorithm 2); and “based on the cardinality, blocking at least some further data from the set of devices” (Figure 2, component 240; Paragraph 0027 describing based on the traffic indicated by the cardinality distribution estimate of the number of flows or peers, a determination is made whether to admit one or more new flows or peers into the network).  It is noted however, Cao et al. did not specifically detail the aspects of “based on a predetermined threshold, blocking at least some further data from the set of devices” as recited in the instant claim 18. On the other hand, Khan achieves the aforementioned claimed features by providing a computer-implemented method for regulating the receipt of data transmitted from a messaging device is described. A security application that includes a blocking application is initialized. At least one setting for the blocking application is initialized. Incoming data transmitted from the messaging device are detected. At least a portion of the incoming data is blocked based on the initialized at least one setting for the blocking application (See Khan Abstract; Figure 2, Col. 4, line 45-Col. 6, line 8 describing  a blocking module that blocks further data from the set of devices based on different settings of thresholds). It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the blocking module of Khan into the network traffic analyzer of Cao et al. because that would have enhanced the versatility of Cao et al. by allowing to efficiently by providing Methods for cardinality estimation feedback loops in query processing are performed by systems and devices. A query host executes queries against data sources via an engine based on estimated cardinalities, and query monitors generate event signals during and at completion of execution. Event signals include indicia of actual data cardinality, runtime statistics, and query parameters in query plans, and are routed to analyzers of a feedback optimizer where event signal information is analyzed. The feedback optimizer utilizes analysis results to generate change recommendations as feedback for later executions of the queries, or similar queries, performed by a query optimizer of the query host. The query host stores change recommendations, and subsequent queries are monitored for the same or similar queries to which change recommendations are applied to query plans for execution and observance by the query monitors. Change recommendations are optionally viewed and selected via a user interface (See Abstract). In particular, Lopes et al. disclose “serially receiving a plurality of data from a set of devices that is part of a tenant of a cloud-based service; storing the plurality of data received from the set of devices Paragraph 0039 describing Query host 104 may comprise one or more server computers or computing devices, which may include one or more distributed or "cloud-based" servers. Query host 104 may be associated with, or may be a part of, a cloud-based service platform such as Microsoft.RTM. Azure.RTM. from Microsoft Corporation of Redmond, Wash., query host 104 comprises an on-premises server(s). Various systems/devices such as optimization service host 102 and/or client devices such as client device(s) 114 configured to provide data and information, including queries and CE feedback, associated with CE estimation and query execution/processing to query host 104 via network 112. Query host 104 configured to execute queries provided from client device(s) 114 via network 112, to monitor runtime statistics, determine cardinality of queried data, monitor query parameters, etc., during the execution of queries, and to provide such information to optimization service host 102; Figure 1, Components 118, 106 describing database for storing data). It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to have further improved Cao by incorporating the cloud base network of Lopes et al. because that would have enhanced the versatility of Cao et al. by allowing it to efficiently received data sets in a system environment in which services may be offered as cloud services.

See Cao et al. Abstract; Figure 2; Paragraph 0027 describing a method for monitoring network hosts. First, at step 210, continuous FM vectors from IP pairs are generated at a plurality of individual hosts in the network (e.g., as shown in the flowchart of FIG. 3). Step 210 can be carried out, e.g., according to Algorithm 1. Next, at step 220, the vectors from the plurality of individual hosts in the network are all received at a single node (e.g., server 104 of FIG. 1). This receiving step may be the result of one or more queries from the single node, or alternatively, the vectors may automatically be provided by the individual hosts. At step 230, an EM algorithm is used to estimate the cardinality distribution with respect to the number of flows or peers over the plurality of individual hosts in the network, i.e., a cardinality distribution estimate is generated by applying an EM algorithm to the vectors. This generates an estimate of the distribution of the number of IP addresses (from among all of the hosts of the set) that communicate with a given number (or range of numbers) of different destinations or have a given number (or range of numbers) of flows. Step 230 can be carried out, e.g., by methods based on Algorithm 2). The Applicant should duly note that Cao et al. provides a computer network that iteratively and repeatedly achieved the aforementioned steps for any number of plurality of data from any number set of devices. Thus; by iteration, any number of cardinalities, first, second, third, fourth or fifth may be determined and stored. And, data may be blocked based on any number of threshold. 

As per claim 20, most of the limitations of this claim have been noted in the rejection of claim 18. Applicant’s attention is directed to the rejection of claim 18. In addition, Cao et al. disclose “wherein: the serially receiving the plurality of data from the set of devices comprises serially receiving a first plurality of data associated with a first identifier; the determining of the cardinality of the plurality of data comprises determining a first cardinality for the first identifier; the blocking of the at least some further data from the set of devices comprises blocking further data associated with the first identifier from the set of devices; and the operations further comprise: serially receiving, from the set of devices, a second plurality of data associated with a second identifier; determining a second cardinality of the second plurality of data” (See Cao et al. Abstract; Figure 2; Paragraph 0027 describing a method for monitoring network hosts. First, at step 210, continuous FM vectors from IP pairs are generated at a plurality of individual hosts in the network (e.g., as shown in the flowchart of FIG. 3). Step 210 can be carried out, e.g., according to Algorithm 1. Next, at step 220, the vectors from the plurality of individual hosts in the network are all received at a single node (e.g., server 104 of FIG. 1). This receiving step may be the result of one or more queries from the single node, or alternatively, the vectors may automatically be provided by the individual hosts. At step 230, an EM algorithm is used to estimate the cardinality distribution with respect to the number of flows or peers over the plurality of individual hosts in the network, i.e., a cardinality distribution estimate is generated by applying an EM algorithm to the vectors. This generates an estimate of the distribution of the number of IP addresses (from among all of the hosts of the set) that communicate with a given number (or range of numbers) of different destinations or have a given number (or range of numbers) of flows. Step 230 can be carried out, e.g., by methods based on Algorithm 2). The Applicant should duly note that Cao et al. provides a computer network that iteratively and repeatedly achieved the aforementioned steps for any number of plurality of data from any number set of devices. Thus; by iteration, any number of cardinalities, first, second, third, fourth or fifth may be determined and stored. And, data may be blocked based on any number of threshold. “based on the cardinality, blocking at least some further data from the set of devices and storing second further data associated with the second identifier from the set of devices” (Figure 2, component 240; Paragraph 0027 describing based on the traffic indicated by the cardinality distribution estimate of the number of flows or peers, a determination is made whether to admit one or more new flows or peers into the network). It is noted however, Cao et al. and Stojanovic et al. did not specifically detail the aspects of “based on a second predetermined threshold, blocking the at least some further data associated with the first identifier from the set of devices” as recited in the instant claim 20. On the other hand, Khan achieves the aforementioned claimed features by providing a computer-implemented method for regulating the receipt of data transmitted from a messaging device is described. A security application that includes a blocking application is initialized. At least one setting for the blocking application is initialized. Incoming data transmitted from the messaging device are detected. At least a portion of the incoming data is blocked based on the initialized at least one setting for the blocking application (See Khan Abstract; Figure 2, Col. 4, line 45-Col. 6, line 8 describing  a blocking module that blocks further data from the set of devices based on different settings of thresholds). It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the blocking module of Khan into the network traffic analyzer of Cao et al. because that would have enhanced the versatility of Cao et al. by allowing to efficiently deny new flow into the network based on different settings of threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 11, 2021